            Case 1:17-cv-02332-APM Document 85 Filed 09/09/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


In the Matter of the Application of

IOAN MICULA,
VIOREL MICULA,
S.C. EUROPEAN FOOD S.A.,
S.C. STARMILL S.R.L., and
S.C. MULTIPACK S.R.L.,
                                                          Civil Action No. 17-CV-02332-APM
                                  Petitioners,

       v.

THE GOVERNMENT OF ROMANIA,

                                  Romania.



        RESPONSE OF PETITIONERS TO AMICUS CURIAE THE EUROPEAN
           COMMISSION’S NOTICE OF SUPPLEMENTAL AUTHORITY

       Petitioners Ioan Micula, Viorel Micula, S.C. European Food S.A., S.C. Starmill S.R.L.,

and S.C. Multipack S.R.L. (collectively, “Petitioners”), by and through their undersigned

counsel, respectfully submit this response to Amicus Curiae the European Commission’s (the

“EC”) Notice of Supplemental Authority regarding its appeal of the General Court of the

European Union’s decision in European Food S/A et al. v. European Commission, Cases T-

624/15, T-694/15, and T-704/15. ECF No. 84.

       Petitioners write to inform the Court that their response regarding the effects of this

appeal is outlined in their prior submissions. See ECF No. 82 at 2-3; ECF No. 82-1 (Decl. of Sir

Nicholas Forwood) at ¶¶ 6-10. As Petitioners noted in those submissions, the EC’s appeal does

nothing to suspend the General Court’s June 18, 2019 judgment, which is considered “final” and

produces immediate legal effects. See id. Petitioners also wish to inform the Court that the EC
         Case 1:17-cv-02332-APM Document 85 Filed 09/09/19 Page 2 of 2



has decided not to seek interim measures suspending the effects of the June 18 Judgment

pending its appeal. See Exhibit A (Aug. 13, 2019 Ltr. from the EC) (“The Commission’s

decision does not however include an instruction that its Agents seek interim relief against the

General Court’s judgment.”). In short, the EC’s appeal provides no reason to further delay

proceedings here, nor does it pose any barrier to this Court confirming the Award and entering a

judgment in Petitioners’ favor.

       Should this Court require additional information regarding the foregoing issues,

Petitioners remain at the Court’s disposal.



Dated: Washington, D.C.
       September 9, 2019

WHITE & CASE LLP                                    DENTONS US LLP



By: /s/ Francis A. Vasquez, Jr.                     By: /s/ John W. Lomas, Jr.
    Francis A. Vasquez, Jr. [Bar # 442161]              John W. Lomas, Jr. [Bar # 976555]
    701 Thirteenth Street, N.W.                         Daniel Morris [Bar # 1018371]
    Washington, DC 20005                                1900 K Street, NW
    Telephone: (202) 626-3600                           Washington, DC 20006
    fvasquez@whitecase.com                              Telephone: (202) 496-7500
                                                        Facsimile: (202) 408-6399
               -and-                                    john.lomas@dentons.com
                                                        daniel.morris@dentons.com
    Jacqueline L. Chung
    Laura A. Grai                                       Counsel for Petitioner Viorel Micula
    1221 Avenue of the Americas
    New York, NY 10020
    Telephone: (212) 819-8200
    jacqueline.chung@whitecase.com
    laura.grai@whitecase.com

    Counsel for Petitioners Ioan Micula, S.C.
    European Food S.A., S.C. Starmill S.R.L.,
    and S.C. Multipack S.R.L.


                                                2
